NORTONI, J.
This is a suit on an account. Plaintiff recovered and defendant prosecutes the appeal.
The ease originated before Robert C. Grier, justice of the fifth district of the city of St. Louis, and on a trial.there the finding and judgment were for defendant. Plaintiff appealed from the judgment of the justice to the circuit court, where, on a trial anew, the finding and judgment were in his favor in the amount of $490.16.
The suit is on an itemized account. There are twenty-one separate items in the account sued upon, covering a period from June, 1907 to May 26, 1908. The several items of the account, when added together, foot up the total amount of $500.16, exclusive of interest. It is obvious the justice of the peace was without jurisdiction over the subject-matter of the suit, for the jurisdiction of that tribunal in the city of St. Louis is limited by the statute (Sec. 7615, R. S. 1909) in such cases to demands not exceeding $500, exclusive of interest and costs. It is well settled that the jurisdiction of a justice of the peace must affirmatively appear on the face of the record, as no intendments or presumptions obtain in aid of such *661inferior courts possessing limited and statutory jurisdiction only. [See Ruckert v. Richter, 127 Mo. App. 664, 106 S. W. 1081; Severn v. St. Louis, etc. R. Co., 149 Mo. App. 631, 129 S. W. 477; Buccholz v. Ins. Co., 176 Mo. App. 464, 158 S. W. 451.] And if the justice of the peace is without jurisdiction in a particular case, the circuit court acquires none on appeal therein, for the jurisdiction of the latter is purely derivative and dependent upon the jurisdiction of the justice. [See Brownfield v. Thompson, 96 Mo. App. 340, 70 S. W. 378; Johnson v. Stephens, 107 Mo. App. 629, 82 S. W. 192; Buccholz v. Ins. Co., supra.]
The sole and only statement of plaintiff’s cause of action in the instant case is the itemized account above referred to, which reveals a demand for judgment on twenty-one separate items, which, when added together, constitute the sum total of $500.16. There appears no credit on this account whatever, and upon reading the entire record, it appears no credit' of any kind on any part of this account was given in evidence in any manner. Nothing was filed to remit any portion of it. Neither the summons issued by the justice nor an abstract of it is incorporated in the record before us, and it does not appear that the amount demanded therein is in any wise different from the sum total of the amounts demanded in the account sued upon. No presumptions in favor of the jurisdiction of the justice may be indulged. It nowhere appears in the record of the justice that the amount demanded is less than $500.16 —that is, the sum total of the twenty-one items in the account.
Section 7412, R. S. 1909 requires the instrument sued on or a statement of the account, if the suit be on account, as. here, to be filed as the foundation of the action. Section 7413 requires, in eases of this character, founded upon an account, that a bill of items shall be filed, as was done here. Such account *662constitutes the foundation of the action under the express terms of the statute, and is to be looked to in the matter of determining the question of jurisdiction over the subject-matter. [See Rechnitzer v. Vogelsang, 117 Mo. App. 148, 151, 93 S. W. 326.] Though it be the amount of the account here sued upon exceeds by sixteen cents only the jurisdiction of the justice, it nevertheless repels the power of the court over the subject-matter of the action, for the statute so provides.
The judgment should be reversed and the cause dismissed. It is so ordered.
Reynolds, P. J., and Allen, J., concur.